Federal Bureau of Prisons
FCI Otisville
Certificate of Completion

MICHAEL COHEN
86067-054

 

 

In recognition of his participation in the INTERVENTION 2 Program
here at FCI Otisville, he is presented with this certificate of completion.

This certificate is hereby issued this 20" day of February, 2020

Un. Cita

E. M. Dariotis, Brug Treatment Specialist
    

   

PAEAREY

ff

                         

  

fe pp? ,

4 4 as 4
tf Ort  Orti ti Orr

GP, 4 A ft’? a I, +, 4, ai
COT ara AY YOY 3
pe ee rs pee pee ‘-
A a
22 a

2
“ps
og
4

                   

Se

 

    

josuods yyeis
isqeroads quaunvary sng
ome WA
SFT VT OV)
CY PEt! | / L

610z ‘Taquriaaony Jo AEP LZ Sif uo
HO Many ‘aftasy U2 “ypiasyC) Gyza,y pouonrauwoy posepay
agf {Vv
doysyso4, NOLLV.LNATAO 499M § edwy UTHIIA
ag porajdiaos (ynfssasaus Sby JBHpPlaipul patuvu aaogv aqf Aipsaa of s2 Sq T.

PSO-L9I0I8

NAHOD ISVHOIWA

WY 4 22

% a 4, ‘-
272 pe e
Bak Saal ‘-
BN 7B N27

“pas
Certificate of Completion
OF

Doing Time With The Right Mind

Cohen, Michael
86067-054

In recognition of his participation in the DIRM Program — EFFECTIVE ALTERNATIVES Program here at FCI
Otisville Camp, he is presented with this Certificate of Completion.
This certificate is hereby issued this 3rd day of September, 2019

i i €0, Camp Counselor

 
Federal Bureau of Prisons
FCI Otisville
Certificate of Completion

   

MICHAEL COHEN
86067-054

In recognition of his participation in the Drug Education - Freedom From Drugs
Program here at FCI Otisville, he is presented with this certificate of completion of the program.

 
 

This certificate is hereby issued this 13" day of August, 2019
a

) \
7 - : CG / y fy J a,
K Homius - Keg Poy D ( achss DAP & ) A /| Ath A

Dr.J. Bowe, PsyD, Drug Abuse Program Coordinator E. M. Dariotis, M.Ed., Drug Treatment Specialist
